Citation Nr: 0311715	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-02 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for degenerative disc disease (DDD), L4, L5, L5-S1 
interspaces.

2.  Entitlement to an effective date earlier than January 27, 
1997 for a 20 percent rating for degenerative disc disease 
(DDD), L4, L5, L5-S1 interspaces.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that the veteran in a July 2002 written 
statement to the VA withdrew his appeal pertaining to an 
earlier effective date for a 20 percent rating for DDD.  The 
veteran testified at a videoconference hearing in July 2002 
in which he confirmed his intent to withdraw the earlier 
effective date claim.  A transcript of that hearing is in the 
file.   

The issue of a rating in excess of 20 percent disabling for 
DDD is discussed in the Remand section. 


FINDING OF FACT

In a July 2002 written statement to the VA, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to an earlier 
effective date for a 20 percent rating for DDD.  



CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
veteran on the issue of entitlement to an earlier effective 
date for a 20 percent rating for DDD have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002) (as 
amended).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).   Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2002) (as amended by 68 Fed. Reg. 13235 (April 
18, 2003)).  

The Board notes that in a July 2002 written statement to the 
VA, the veteran wrote as follows:  

I want to withdraw my appeal for earlier effective 
date, prior to January 27, 1997, for the grant of 
20% evaluation for S/C degenerative disc disease, 
L4-L5 and L5-S1. 

As such, the Board finds that the veteran has withdrawn his 
appeal as to the issue of entitlement to an earlier effective 
date for DDD, and there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.



ORDER

The claim for entitlement to a rating in excess of 20 percent 
for DDD is dismissed without prejudice.



REMAND

In a VA examination in December 2001, the veteran reported 
the onset of his back disorder in 1977 when he apparently 
lost his footing and fell off of an army vehicle injuring his 
back.  He was treated conservatively with an anti-
inflammatory.  He has been dealing with residual pain since 
the injury.  He denied any bowel or bladder incontinence.  It 
was difficult to ascertain an exact history from the veteran 
as he only answered direct questions and did not elaborate.  
The claims file was reviewed and the information given was 
verified.  He was not taking any medication for his lower 
back.  The examiner noted an MRI and CT scan taken (date not 
given) revealed mild DDD L4-L5, L5-S1without nerve root 
impingement.   His general physical and neurological 
examinations appeared normal.    

The neurological examiner noted tenderness to the lumbar Para 
spinal musculation on palpation.  He had positive straight 
leg raising around 60 degrees bilaterally.  Forward flexion 
was to about 45-50 degrees, lateral bending was to 20 
degrees, and extension of the hips was 109 degrees.  EMG 
nerve conduction studies were normal.  

An orthopedic examiner noted pain with radiation in the back.  
The original injury in service was a "relatively significant 
injury at that time."  The examination revealed pain was 
quite significant.  Back movements were restricted.  There 
was tenderness at L3, L4, L5, and L5-S1.  ROM of the back was 
restricted by 50 percent.   The examiner opined that the 
initial injury in 1977 was most likely an IDD (internal disk 
disruption) as there was no way of diagnosing the problem at 
that time.  He has continued to be symptomatic as confirmed 
by midline back pain without much tension signs, and without 
much reflex changes or sensory changes.  He falls into a 
classical disease pattern called IDD, which leads to DDD.  

In a videoconference hearing in July 2002, the veteran noted 
he was being treated for his back disorder by a Dr. Pensky.  
These records apparently were not sent to or requested by VA.  
The representative noted several areas of confusion with the 
December 2001 VA fee provider examination.  The inference 
made was that the examination may not have been an adequate 
examination for VA rating purposes.  

The Board concurs and remands this claim, as the December 
2001 VA examination is considered inadequate for rating 
purposes.  In addition, the available medical evidence does 
not contain adequate information relating to application of 
38 C.F.R. §§ 4.40, 4.45 (2002).  The Court has held that, 
when evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2002).  The Court has 
indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation). DeLuca, supra.

In the last VA examination it does not appear that the 
examiner undertook a sufficient DeLuca-type assessment.  The 
full extent of impairments, especially with repeated or 
prolonged use, is not clear from the report of the 
examination.  A proper determination by the RO requires 
another examination to comply with the mandate of DeLuca.  
See Johnson v. Brown, 9 Vet. App 7, 11 (1996).  Therefore, a 
remand is required for a new examination.

Moreover, if there are any additional medical records, which 
are pertinent to this claim and not of file, it is necessary 
to obtain the aforementioned medical records, if they exist, 
prior to a final decision in this case.  The Board notes that 
the VA examiner in December 2001 noted an MRI and CT in the 
past, but does not indicate if they are of file.  In addition 
the veteran in an October 2001 authorization and consent for 
release of medical records listed several physicians who 
treated his back over the years.  He also at his 
videoconference mentioned treatment by one of these 
physicians, Dr. Pensky, as well as treatment at the Cobb 
General Hospital for his back.  These records do not appear 
to have been requested or obtained.  See Dunn v. West, 11 
Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

In addition to the above considerations, the Board notes the 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for the Federal Circuit 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  Likewise, the Board can no 
longer attempt to cure VCAA deficiencies.  The result is that 
the RO must review evidence developed by the Board and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  Of course, the review by the 
RO may indicate a need for further development.  Also, the RO 
must notify the appellant of the applicable provisions of 
VCAA, including what evidence is needed to support the claim, 
what evidence VA will develop, and what evidence the veteran 
must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his lower back 
condition that have not already been made 
part of the claims file, in particular any 
hospitalization, surgical, MRIs, and or 
outpatient treatment records including 
those from Doctors Bortalozza, Sood, 
Arnold, Piansky or Pensky, and Achecor, 
and records from Cobb General Hospital 
should be obtained to the present time.  
The RO should assist the veteran in 
obtaining this evidence.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  The RO should then schedule the 
veteran for a VA orthopedic examination to 
determine the current severity of the 
service-connected low back disability.  
The claims folder should be made available 
to the examiner prior to the examination, 
and the examiner is asked to review the 
claims folder prior to the examinations in 
order to reconcile the clinical reports of 
record.   A statement to this effect 
should be included in the examiner's 
summary.     The report of the examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the lumbar 
spine.  The examiner should record the 
range of motion observed on clinical 
evaluation.  Any pain with motion should 
be noted.  The examiner if possible should 
indicate whether the lumbar spine exhibits 
weakened movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in range 
of motion (beyond that which is 
demonstrated clinically). If the veteran 
is examined at a point of maximum 
debility, this should be noted.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions. 
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  More importantly, it should fully 
explain the reasons for it's decision.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




